Citation Nr: 1137451	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), depression, anxiety disorder and bipolar disorder.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1992 to March 1997.

This matter is on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety disorder and bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The Veteran has credibly reported experiencing stressors that are related to the fear of hostile military activity, and he has been diagnosed with PTSD by a VA psychologist based on those experiences.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as PTSD, depression, anxiety disorder and bipolar disorder, is attributable to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for PTSD when there is a showing of: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

In general, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Otherwise, the Veteran's stressors must be corroborated by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 (2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran is claiming entitlement to service connection for PTSD based on a number of stressors that he experienced while serving with the NATO peacekeeping forces in Bosnia in 1995, including: 
* viewing orphaned children in distress and being unable to assist them;
* encountering an enemy soldier who was armed with an AK-47, although nothing apparently came of this encounter;
* receiving incoming gunfire while embarked on a train with the inability to return fire in defense;
* viewing an old man who had been run over by a train on a railroad track; and
* a persistent fear of running over land mines in the course of his duties.  

This claim was denied based on the RO's conclusion that the Veteran had not "engaged in combat with the enemy," and that his stressor statements lacked sufficient specificity in order to be corroborated.  In this regard, the Board notes that his personnel records do not indicate that he was in receipt of the Combat Action Ribbon, nor do they indicate receipt of any personal decorations normally associated with combat, such as a Purple Heart Medal or a Bronze Star Medal. Therefore, the Board concludes that the evidence does not indicate that he has engaged in combat with the enemy.  Accordingly, under typical circumstances, his stressors require corroboration.

However, during the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Here, because the Veteran's claim was appealed prior to July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Importantly, these recent regulatory changes have eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity; as long as a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

Based on this recent amendment to 38 C.F.R. § 3.304, the Board determines that service connection is warranted based on the Veteran's experienced fear of encountering mines while involved in the course of his duties.  Specifically, in his summary of stressors submitted in March 2005, he stated that his unit was involved in the construction of a bridge where they were forced to potentially operate among land mines in the area.  He also stated that he was responsible for leading his convoy on foot with a mine detection probe in order to locate them.  Pictures that are included in the record depict these types of operations.  

In addition to his fear of potential land mines, the Veteran has also indicated that he felt under constant threat from hostile fire from enemy soldiers in hidden locations, such as when his train car was fired upon by an unknown shooter.  Given the pictures he has provided, along with the types of operations a unit such as his would normally perform, the Veteran's statements are consistent with the places, types, and circumstances of his service.

Additionally, the evidence indicates that the Veteran has been diagnosed with PTSD on a number of occasions.  Of particular importance here, he underwent a VA examination in November 2005, in order to determine the nature and etiology of his symptomatology.  There, he stated that he was hospitalized for 8 days due to his psychiatric disorder, and that he experienced recurrent intrusive recollections of his service in Bosnia.  He also related his post-service symptoms, such as significant marital conflict and substance abuse.  

After the examination was complete, the VA examiner diagnosed the Veteran with PTSD with depression.  The examiner also provided the opinion that these psychiatric disorders were most likely caused by or a result of exposure to combat-like events in Bosnia.  

Thus, in view of this evidence, the Board determines that the requirements for establishing entitlement to service connection for PTSD under the new regulations contained in 38 C.F.R. § 3.304(f)(3) have been satisfied; and therefore service connection for PTSD is granted.










ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, depression, anxiety disorder and bipolar disorder is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


